DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present application claims filing priority to several provisional US applications: 62/069,729, filed Oct. 28, 2014; 62/144,178, filed Apr. 7, 2015; 62/186,050, filed Jun. 29, 2015; and 62/173,750, filed Jun. 10, 2015.
	The examiner respectfully notes that these applications do not provide full support under 112(b) for all of the claim limitations, specifically the "conductivity probe is disposed in a hanger of the hydrocarbon extraction system" recitation of claim 5. While every claim limitation has not been evaluated for support found in the provisional applications (because the prior art predates all the provisionals), it is noted for the record that the provisional applications do not provide adequate support for at least claim 5, and should be reviewed for support in the future.

Claim Objections
Claims 3, 4, & 6 are objected to because of the following informalities:
Claim 3: The phrase "a flow of the hydrate inhibitor" should read "the flow of the hydrate inhibitor", as said flow has already been recited in parent claim 1.
Claims 4 & 6: The phrase "based on feedback" should read "based on the feedback", as said feedback has already been recited in parent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7, & 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 is respectfully held to be indefinite because it attempts to require "a hanger of the hydrocarbon extraction system" as a positive structural requirement of the "system" of claim 1. However, the "system" of claim 1 is not currently recited as requiring the "hydrocarbon extraction system". Rather the claims are directed to a system for use with "a hydrocarbon extraction system" (per the phrasing of the first clause of claim 1).
In other words, parent claim 1 lays out what can be structurally required by the claims. In the present case, this is a "system" that is separate from, and for use with, "a hydrocarbon extraction system". The "hydrocarbon extraction system" is not a sub-element of the "system" defined by claim 1, but rather is intended use. This is perhaps best illustrated by present claim 10 (which is still problematic under 112(b) as discussed below).
This renders claim 5 indefinite because the "hanger of the hydrocarbon extraction system" does not appear to be a sub-element within the "additive management system" of claim 1. It is therefore unclear if the "hanger" is merely intended use and the prior art capable of being used in a hanger to read on the claim, or if Applicant is attempting to positively require the hanger itself.

Claim 7 recites "at least one parameter of the fluid". It is unclear how or if this differs from the "at least one parameter of a fluid" already recited in parent claim 1. Are they the same "parameter" recited using improper antecedent terms, or are they differing "parameters" recited using redundant nomenclature.

Claim 10 is respectfully held to be indefinite in the same manner as similarly described for claim 5 above. The "hydrocarbon extraction system", by the phrasing of claim 1, can not be a sub-element of the claimed "system", but rather is the intended use of that system. This would be like reciting "A trailer to be towed by a vehicle… further comprising the vehicle". This is indefinite because the claim already expressly excludes the "vehicle" as being a claimed feature through the recitation of intended use.

Independent claim 11 is respectfully held to be indefinite because the claim is worded ambiguously as to what is a positive requirement of the "system" versus what is intended use of that "system". The only clear structural requirement of claim 11 is "a controller". Everything following the "controller" ("a hydrate inhibitor", "a hydrocarbon extraction system", "feedback", "a flow meter" and "a first sensor") all appear to be intended use and not sub-elements of the claimed "system".
In other words, in Applicant's attempt to word the claim as broadly as possible, they have submitted claims which nebulously blur the lines between intended use and Claims 12-14 depend from claim 11.

	Claim 12 is further held to be indefinite as similarly described for claim 11 above. It is unclear if "a chemical injection device" is a positive requirement of the claim, or merely intended use. The claim is worded as though the only requirement of the claim is the functional limitation that "the controller is configured to control the injection of the hydrate inhibitor with a chemical injection device…"; i.e., that the "controller" is intended to be used with, but not positively require, a chemical injection device.
Put another way, claim 12 appears to contain only intended use limitations and no further definite structural limitations than the parent claim. While intended use limitations in apparatus claims are not indefinite per se, the examiner holds claim 12 to be indefinite by the following logic. A claim which contains only intended use limitations can modify the parent claim in one of two ways:
	The first interpretation is that the intended use is inherent to structural limitations of the parent claim; i.e. any apparatus which meets the structural limitations of claim 11 inherently meets the functional requirements of claim 12. In such a case those claims do not further limit claim 11, and are thus clearly improper.
	The second is that, because intended use limitations limit the claim to prior art which is capable of performing such intended use (regardless of whether or not it is explicitly taught or even desirable), such limitations add some further structural limitation to the parent claim; i.e. the functional recitations of claim 12 provides some kind of structural limitation to claim 11. But what ever that structural limitation might be, it is 

	Claim 13 is further held as indefinite as similarly described for claim 12 above. Applicant has not recited parent claim 11 with sufficient specificity to clearly require the "first sensor" as a structural requirement of the system, but rather appears to recite it as intended use of the "controller". This renders claim 13 indefinite because (A) it attempts to further narrow a non-structural requirement, and (B) claim 13 therefore only contains intended use recitations (as similarly described for claim 12 above).

	Claim 14 is further held as indefinite as similarly described for claim 12 above. Claim 14 appears to contain only intended use recitations. It is therefore unclear what further structural limitation claim 14 applies to the "system" of claim 11.

Independent claim 15 is respectfully held as indefinite for several reasons. First, the several variables / "conditions" recited in the claim are indefinite with respect to their differences to one another. Rather they could be viewed as simple changes in nomenclature ("an environmental condition" versus "a fluid condition" - the fluid is part of the environment, and the temperature and pressure of the fluid are the temperature and pressure of the environment) or could be viewed as a narrower species combined with a 
	In other words, in Applicant's attempt to word the claim as broadly as possible and to eschew reciting the specifics of the measured variables until the dependent claims, they have presented a claim which recites several variables with arguably redundant and/or overlapping scope, which renders the claim indefinite.
	Second, it is unclear how or if the "feedback from the flow meter and the first sensor" differs from the variables measured by the flow meter and first sensor. In other words, the "feedback" is recited separately from, and distinct to, the "flow rate", "environmental condition", and "fluid condition" which are "received" by the system. These appear to be the same variables as the "feedback" in the following clause. The claim, however, recites them as different from the "conditions" and in a vacuum relative to one another.
	Third, the claim can also be viewed as indefinite because it is unclear how the "flow rate" differs from the "fluid condition", or how the "environmental condition" differs from the hydrate formation condition", as similarly discussed for the first point above. A "hydrate formation condition" by itself is broad and nebulously recited within the claim.
	Claims 16-18 depend from claim 15.

Claim 16 is further held to be indefinite as similarly described for claim 15 above: the difference between the various "conditions" are indefinite. "Temperature" and "pressure" are a "fluid condition" and an "environmental condition" at the same time. "Water content" is an "environment condition" of the fluid in that environment. In Applicant use generic nomenclature in the independent claim that are not narrowed until dependent claim 16, they recite variables with unclear differences between them.
	Further, parent claim 15 only requires "at least one of an environmental condition and a fluid condition". This renders claim 16 indefinite because it is unclear if claim 16 requires both of these or still only one. In other words, if the prior art teaches "temperature" only, and not pressure or water content, it is unclear if it still reads on claim 16, because of the alternative wording of parent claim 15.
	Claim 17 depends from claim 16.

	Claim 17 is further held to be indefinite for two reasons. First, it appears to allow for contradiction of parent claim 15. Claim 15 allows for the "fluid condition" to be "received" by "a first sensor". Therefore the recitation in claim 17 that "the fluid condition [is received] from a second sensor" contradicts claim 15 if the "first sensor" receives such information. 
	Second, claim 17 is indefinite as similarly described for claims 15 & 16 above: the variables recited therein have unclear scope differences between them, and appear to encompass overlapping and/or redundant areas.

	Claim 18 is further held to be indefinite because it appears to allow for contradiction of parent claim 15 with a narrower interpretation of claim 15, and further illustrates the 112(b) issues of claim 15 with a broader interpretation.
	Claim 18 is only definite if the "pressure sensor, a temperature sensor, a conductivity probe, and a salinity sensor" are each interpreted to qualify as measuring both "an environmental condition" and "a fluid condition", which the examiner does not interpret claim 15 as supporting (as discussed above). Using a narrower interpretation of claim 15 results in claim 18 as being indefinite because it is unclear if "a pressure sensor" is "an environmental condition" or "a fluid condition" (and so on for the other variables of claim 18).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,671,623 (hereafter referred to as "Korkin"). Applicant included a copy of the Korkin reference in their IDS filed 12/21/2020 and therefore the Office respectfully does not include an additional copy with this action.
Independent claim 11: In light of the 112(b) issues with this claim, as discussed above, the limitations have been interpreted as best able.
Korkin discloses a system, comprising:
("control and data acquisition arrangement 16"- ¶ 28) configured to control an amount ("The valve 62 is coupled to the control and data acquisition arrangement 16 that initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50) and timing (S14 & S16, fig 7; ¶s 50 & 56) of injection of a hydrate inhibitor (Doesn't appear to be a structural requirement of the claim. That said: 63, fig 6 & ¶ 56) into a hydrocarbon extraction system (Doesn't appear to be a structural requirement of the claim. That said: fig 1) using feedback from a flow meter (Doesn't appear to be a structural requirement of the claim. That said: ¶ 30) and a first sensor (Doesn't appear to be a structural requirement of the claim. That said: ¶ 40).

Dependent claims 12-14: Korkin further discloses
Claim 12: the controller is configured to control the injection of the hydrate inhibitor with a chemical injection device (Doesn't appear to be a structural requirement of the claim as discussed in the 112(b) rejections above. That said: 60, fig 6) in response to the feedback from the flow meter and the first sensor (¶s 50 & 56);

Claim 13: the first sensor comprises a pressure sensor or a temperature sensor (Doesn't appear to be a structural requirement of the claim as discussed in the 112(b) rejections above. That said: ¶ 40);

Claim 14: the controller is configured to execute a modeling program (Korkin: S12 & S14, figs 8 & 9; ¶s 61 & 62) using the feedback from the flow meter and the first sensor (ibid) to determine a likelihood of hydrate formation (S14) and to control the amount ("The valve 62 is coupled to the control and data acquisition arrangement 16 that initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50) and timing (S14 & S16, fig 7; ¶s 50 & 56) of the injection of the hydrate inhibitor to reduce the likelihood of hydrate formation (abstract). 

	Independent claim 15: Korkin discloses a method for managing hydrate formation in a hydrocarbon extraction system, comprising:
	receiving a flow rate from a flow meter (¶ 30; S11, fig 7);
	receiving at least one of an environmental condition and a fluid condition from a first sensor (S11, fig 7);
	identifying a hydrate formation condition using feedback from the flow meter and the first sensor (S14 & ¶ 55); and
	controlling injection of a hydrate inhibitor in response to the hydrate formation condition ("The valve 62 is coupled to the control and data acquisition arrangement 16 that initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50; S14 & S16, fig 7; ¶s 50 & 56).

	Dependent claims 16-18 Korkin further discloses
Claim 16: the environmental condition comprises temperature, pressure, or both (S11, fig 7), and wherein the fluid condition comprises water content (only one of these "conditions" appears to be required by claim 16 by virtue of parent claim 15 recites "at least one of…", as discussed in the 112(b) rejection above. That said, Korkin: figs 8 & 9, ¶s 61-63); 

Claim 17: receiving the environmental condition from the first sensor (S11, fig 7); receiving the fluid condition from a second sensor (ibid; ¶s 40, 42, & 43); and
	identifying the hydrate formation condition using the flow rate, the environmental condition, and the water content (S12 & S14, fig 7);

Claim 18: the first sensor comprises at least one of a pressure sensor, a temperature sensor (S11, fig 7), a conductivity probe, and a salinity sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,671,623 (hereafter referred to as "Korkin") in view of GB 2,482,984 (hereafter referred to as "Lievois"). Applicant included a copy of both the Korkin & Lievois references in their IDS filed 12/21/2020 and therefore the Office respectfully does not include additional copies with this action.
	Independent claim 1: Korkin discloses a system, comprising:
(fig 6) configured to oversee hydrate formation (abstract & ¶ 53) in a hydrocarbon extraction system (fig 1), the additive management system comprising:
	a first sensor (31, 32, 36, 37 - fig 6; "…comprises various sensing arrangements to measure various characteristic values of the multiphase fluid mixture" - ¶ 33; "The pressure sensors 31, 32, the source 33 and detector 34, the temperature sensor 36, 37…" - ¶ 40; ¶ 52 & S1 in fig 7) configured to generate feedback relating to at least one parameter of a fluid flowing through the hydrocarbon extraction system (ibid);
	a first chemical injection device ("chemical injection arrangement 60" - ¶ 50 & fig 6) configured to inject a hydrate inhibitor into the fluid at a first location (¶s 50 & 56; S16 in fig 7);
	a controller ("control and data acquisition arrangement 16") configured to: 
		receive the feedback from the first sensor (¶ 53);
		determine a likelihood of hydrate formation in the fluid at the first location based on the feedback (S12 & S16 - fig 7; ¶s 50 & 56);
		determine a flow rate of hydrate inhibitor to inject into the fluid using the first chemical injection device based on the likelihood of hydrate formation at the first location ("The valve 62 is coupled to the control and data acquisition arrangement 16 that initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50. The opening and closing of valve 62 requires a "time" variable. Pairing time with quantity implicitly results in "a flow rate" determination of the injected chemical. Further, as an intended use limitation, the computer that makes up the "control and data acquisition arrangement 16" - ¶ 28 - is clearly capable of determining a flow rate; MPEP §2114, specifically subsection IV and §2173.05(g)).
	That said, Korkin does not explicitly teach the specific controlling of the flow rate. Lievois teaches an additive management system (title & abstract) for controlling the injection of a hydrate inhibitor (abstract) where the injection flow rate of the hydrator inhibitor is controlled by a controller (abstract & ¶ 49).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to control the flow rate of the injected hydrate inhibitor as taught by Lievois in the system taught by Korkin. As discussed above, Korkin effectually teaches this through the timing of the open and closing of the valve pared with the specific disclosure of the quantity of inhibitor injected (¶ 50), but does not explicitly disclose controlling flow rate. Lievois teaches that this is known (¶ 49) and done specifically in response to measured fluid characteristics of the flow (ibid). This allows the operator to use the correct amount of inhibitor, but not more than necessary (¶ 10) as well as allows the operator to be warned about an ineffective amount being used (¶ 49).

	Dependent claims 2-4, 6-8, & 10: The combination further discloses
Claim 2: the controller is configured to control the chemical injection device to inject the hydrate inhibitor at the determined flow rate (Korkin: "The valve 62 is coupled to the control and data acquisition arrangement 16 that initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50. The opening and closing of valve 62 requires a "time" variable. Pairing time with quantity implicitly results in "a flow rate" determination of the injected chemical. Further, as an intended use limitation, the computer that makes up the "control and data acquisition arrangement 16" - ¶ 28 - is clearly capable of controlling the flow rate through the timing of the opening-and-closing of valve 62; MPEP §2114, specifically subsection IV and §2173.05(g). In other words, computer 16 computes the quantity of the injected inhibitor 63 and controls the timing of the opening-and-closing of valve 62 to release the injected inhibitor 63 in the specified quantity - ¶ 50. This is, effectually, "controlling 'chemical injection arrangement 60' to inject chemical 63 at the determined flow rate" as claimed. The claim does not require a pump that is operated at a specific flow rate, and it is improper to read such a limitation as "pump" into claim 2, as Applicant themselves note in the final paragraph of the present specification. Further, Lievois explicitly teaches control of the injection at the determined flow rate: ¶ 10); 

Claim 3: a user interface operatively coupled to the controller (Korkin: "The control and data acquisition arrangement 16 may comprise a computer" - ¶ 28; monitor clearly shown in fig 6), wherein the controller is configured to cause the user interface to display a recommendation to adjust a flow rate of the hydrate inhibitor to the determined flow rate (¶ 60; The examiner notes that this is also an intended use limitation as discussed for claim 2 above; MPEP §2114, specifically subsection IV and §2173.05(g). Further, Lievois explicitly teaches alerting the operator to a recommended change in the flow rate: ¶ 49);

Claim 4: the first sensor is a conductivity probe ("source 33" and "detector 34" are a together gamma ray probe that measures the attenuation of gamma photons when passed through the fluid: ¶s 36, 37, & 41. This can reasonably be called a radiation "conductivity probe" as it measures the fluid's conductivity of radiation. The claim does not recite electrical conductivity, and it is improper to import such a limitation into the claim where not expressly required, as Applicant themselves note in the final paragraph of the present specification), and wherein the controller is configured to determine a proportion of water in the fluid based on feedback from the conductivity probe (¶ 41) and to determine the likelihood of hydrate formation based on the proportion of water in the fluid (fig 7); 

Claim 6: the first sensor is configured to measure temperature and pressure (Korkin: "The pressure sensors 31, 32… the temperature sensor 36, 37…" - ¶ 40; ¶ 52 & S1 in fig 7), and wherein the additive management system comprises a second sensor configured to measure a third parameter of the fluid (Korkin: "the source 33 and detector 34" - ¶ 40; ¶ 52 & S1 in fig 7), wherein the controller is configured to determine the likelihood of hydrate formation based on [the] feedback from the first sensor and feedback from the second sensor (¶s 52 & 53);

Claim 7:  the additive management system comprises:
	a second sensor configured to generate feedback relating to at least one parameter of the fluid flowing through the hydrocarbon extraction system (Korkin teaches duplicate systems installed for multiple wells in the overall extraction system: ¶ 64; Lievois likewise teaches multiple wells in the overall system: ¶ 20)[;]
	a second chemical injection device configured to inject the hydrate inhibitor into the fluid at a second location; wherein the controller is configured to (several copies of the measuring system taught by Korkin can be used simultaneously in the field: Korkin, ¶ 64; Lievois likewise teaches multiple wells in the overall system: ¶ 20; the "second chemical injection device" is drawn to the respective component 60 in the respective duplicate measurement system): 
	receive the feedback from the second sensor (ibid);
	determine a likelihood of hydrate formation in the fluid at the second location based on the feedback from the second sensor (ibid); and
	determine a second flow rate of hydrate inhibitor to inject into the fluid using the second chemical injection device based on the likelihood of hydrate formation at the second location (ibid), wherein the first sensor is proximate to the first chemical injection device and the second sensor is proximate to the second chemical injection device (ibid).
	In other words, both Korkin and Lievois teach the use of multiple systems at either multiple locations in the same wellbore system, or on other wellbores in the same larger extraction system (cited above).
	Further, the use of multiple wells controlled and monitored & controlled from a single location is exceedingly well known, especially in offshore applications. Claim 7 therefore also amounts to a mere duplication of parts, which has been held to be an obvious variation of a single example of the system. See MPEP §2144.04, subsection VI(B).

	Claim 8: the controller is configured to execute a modeling program using the feedback from the first sensor to determine the likelihood of hydrate formation (Korkin: S12 & S14, figs 8 & 9; ¶s 61 & 62);

	Claim 10: the hydrocarbon extraction system (Korkin, fig 1).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 2,671,623 (Korkin) & GB 2,482,984 (Lievois), in further view of US 2007/0246220 (Fenton)
	Claim 5: The combination discloses all the limitations of the parent claim, and Korkin further discloses that the chemical injection device ("chemical injection arrangement 60" - ¶ 50 & fig 6) is located at the surface downstream of the wellhead outlet from the production well ("surface flow line 12" leads from "well head 14" to "multiphase flow meter 1" - fig 1 & 6). Korkin also teaches a second sensor upstream of the chemical injection device (the "multiphase flow meter 1" which is downhole, as shown in fig 1). While Korkin discloses a wellbore with casing and tubing (fig 1 & ¶ 27), Korkin does not expressly disclose a hanger supporting a sensor.
	However Fenton discloses a hanger for suspending casing and tubing (title, ¶s 14 & 15) with a sensor disposed in the hanger (Drawn to the communication / auxiliary lines running through the hanger that communicate data from the sensory portion the sensor: ¶s 21, 22, & 33. In other words, the examiner draws the claimed "sensor" to the downhole sensory portion proper, as well as the line which communicates from it. Together this structure defines an overall sensor. The claim is not worded with sufficient narrowness to exclude this interpretation).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to support the sensor within / by the hanger as taught by Fenton in the invention taught by Korkin. First, Korkin already teaches a downhole sensor 1 which communicates with the surface (as cited above), as well as a multitude of other downhole sensors (¶ 28). But the wellbore structure itself is disclosed schematically (¶ 29), thus forcing the reader to look elsewhere for a more detailed description. Fenton teaches that it is known to use hangers (themselves and exceedingly well understood tool in the art) to support sensors and convey sensory data (¶s 21, 22, & 33). This provides access to other downhole elements, as well as supports the respective casing / tubing section below it, as is well understood in well completions.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 2,671,623 (Korkin) & GB 2,482,984 (Lievois), in further view of US 2010/0044053 (Grimseth).
	Claim 9: The combination discloses all the limitations of the parent claims, and while the system taught by the combination operate continuously (thus clearly implying responsiveness to a "start-up condition, a steady-state condition, and a shut-in condition"), the combination does not expressly disclose formulation for inhibitor injection (Korkin, abstract).
	However Grimseth discloses the calculation of hydrate inhibitor injection rate for a start-up condition of a hydrocarbon extraction system (abstract, ¶ 6) as well as a shut-in condition (ibid). This is also done during stead-state operation of the system (¶ 2).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to calculate injection rates for start-up and shut-in of the wellbore as taught by Grimseth, in addition to the steady-state application already taught by the combination.
	First, Grimseth teaches that this is by itself, well known in the prior art (¶ 4) as hydrate formation is generally undesirable in the oilfield, as is also well understood. Second, the calculations (i.e. "modeling") taught by Grimseth are materially simpler and cheaper than the more conventional methods of performing this task, particularly in offshore production platforms with long production systems (¶ 5).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention”, in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 2, & 8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 & 10 of prior U.S. Patent No. 10,047,303. This is a statutory double patenting rejection.
Present apparatus claim 1 is structurally identical to issued apparatus claim 1. The only differences are order of elements, and nomenclature of the intended use. For the structural requirements of the system, there is no difference between the generic "injected chemical" in issued claim 1 and the "hydrate inhibitor" of present claim 1, especially when read in context with the "hydrate condition" language of issued claim 1.
Both present claim 1 and issued claim 1 recite: "a sensor" that can monitor the fluid flow, "a chemical injection device" that can inject a chemical, and "a controller" that controls the rate of injection based of "a hydrate condition" (issued claim 1) / "likelihood of hydrate formation" (present claim 1). The differences between "condition" and "likelihood" are that of nomenclature only, which do not result in a patentable difference.
Present claim 2 is found within the issued claim 1 limitation of "a controller… configured to… instruct the chemical injection device to adjust the rate of injection…"
Present claim 8 is the same as issued claim 10.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 4, 6, 7, & 10-14  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10-13, & 15 of U.S. Patent No. 10,047,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only broader than the issued claims (claim 7 is addressed separately below). Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower can not be held patentably distinct from claims which are only broader.
Present claim 3 (with its inherited limitations from parent claim 1), is only broader than issued independent claim 13.
Present claim 4, (similarly with its inherited limitations from parent claim 1), is only broader than issued claim 15.
Present claim 6 is found in a combination of issued claims 8 & 11, both of which depend from issued claim 1.
Present claim 7 is a mere duplication of parts that has been held to be an obvious variation, as discussed in more detail in the 103 rejection of claim 7 above, and respectfully not repeated again here.
Present claim 10 is only broader than issued independent claim 13.
Present claim 11 is only broader than both issued independent claims 1 & 13.
Present claim 12 is found in both issued independent claims 1 & 13.
Present claim 13 is only broader than issued claim 11. 
Present claim 14 is only broader than issued claims 10 and/or 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676